MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be
                                                                          Dec 14 2018, 8:57 am
regarded as precedent or cited before any
court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
John A. Goodridge                                        Curtis T. Hill, Jr.
Evansville, Indiana                                      Attorney General of Indiana
                                                         Abigail R. Recker
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                         December 14, 2018
Termination of the Parent-Child                          Court of Appeals Case No.
Relationship of:                                         18A-JT-1629
E.J. and J.J. (Minor Children),                          Appeal from the Vanderburgh
                                                         Superior Court
and
                                                         The Honorable Brett J. Niemeier,
L.J. (Father),                                           Judge
Appellant-Respondent,                                    Trial Court Cause Nos.
                                                         82D04-1612-JT-2148 & 82D04-
        v.                                               1612-JT-2147

The Indiana Department of
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 18A-JT-1629 | December 14, 2018                  Page 1 of 8
      Riley, Judge.


                                STATEMENT OF THE CASE
[1]   Appellant-Respondent, L.G. (Father), appeals from the trial court’s denial of

      his motion for relief from judgment.


[2]   We affirm.


                                                    ISSUE
[3]   Father presents one issue on appeal, which we restate as: Whether the trial

      court abused its discretion when it denied his motion for relief from judgment

      under Indiana Trial Rule 60(B).


                      FACTS AND PROCEDURAL HISTORY
[4]   On December 6, 2016, the Department of Child Services (DCS) filed separate

      petitions to terminate the parental rights (TPR) of Father to his minor children,

      E.J. and J.J. On January 6, 2017, DCS filed requests to serve Father notice of

      the TPR hearing date and time by publication. DCS also filed an affidavit of

      diligent inquiry for Father in which it averred that it had no information as

      Father’s last-known address and detailing the various methods it had

      undertaken to locate Father. On January 6, 2017, the trial court granted DCS’s

      request to serve its notification of the date and time for the TPR hearing by

      publication. Notices of the TPR hearing were published in an Evansville,

      Indiana, newspaper on January 22, 2017; January 29, 2017; and February 5,

      2017. On March 23, 2017, DCS filed proof of service of these notices with the

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1629 | December 14, 2018   Page 2 of 8
      trial court at the TPR hearing. Father did not appear at the TPR hearing, and

      the trial court terminated his parental rights.


[5]   The trial court received Father’s first correspondence on May 3, 2017. After

      additional correspondence was received from Father, the trial court referred the

      matter to the Public Defender’s Office, which initially declined to represent

      Father. Father continued to send the trial court correspondence. On December

      8, 2017, the trial court noted in its docket that Father “made allegations which

      should be addressed by this [c]ourt.” (Appellant’s App. Vol. II, p. 5). The trial

      court appointed Father a public defender and scheduled a hearing for December

      8, 2017.


[6]   On January 25, 2018, Father filed a motion for relief from judgment in which

      he argued that


              Father has shown sufficient mistake, surprise, and/or excusable
              neglect or fraud, and that the effect of the Judgment, i.e., the
              termination of his parental rights to his child, is severe enough
              that justice dictates that Relief from Judgment should be granted,
              trial counsel reappointed, and a new trial date set.


      (Appellant’s App. Vol. II, p. 87). On May 17, 2018, the trial court held a

      hearing on Father’s motion at which Father appeared in person and by counsel.

      On June 13, 2018, the trial court held a second hearing to deliver its ruling

      denying Father’s motion. On June 13, 2018, the trial court also issued its

      written order denying Father’s motion in which it found that, during a prior

      CHINs proceeding, Father, who was represented by counsel at the time, had


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1629 | December 14, 2018   Page 3 of 8
been advised of his parental rights and the consequences of those rights being

terminated. The trial court made the following additional relevant findings:


        10. On 3-23-17, in 82D04-1612-JT-2147, the father’s parental
        rights were terminated after the DCS properly served the father
        by publication.


        11. On 5-3-17, after all deadlines had [passed], the court received
        its first letter from the father.


        12. On 9-8-17, the court recalled the father’s writ in the CHINS
        case.


        13. The father on several occasions did not inform the FCM of
        his change of address and phone number as ordered by the court.


        14. The father did not keep in contact with his attorney from 12-
        16-15 to 3-23-16, which caused his attorney to withdraw.


        l5. After 5-4-16, the father did not keep in contact with the court,
        by mail or otherwise, until his cases had been closed.


        16. The father knew how to contact authorities who were
        involved with his child, but failed to do so except for a rare
        phone call.


        17. The DCS completed a diligent inquiry trying to find the
        father prior to his rights being terminated. The FCM searched
        more than which is required by law in attempting to locate the
        father.




Court of Appeals of Indiana | Memorandum Decision 18A-JT-1629 | December 14, 2018   Page 4 of 8
        18. The father was not compliant with DCS services, so the FCM
        had no reason to lie in her testimony, especially since the
        termination case was exceptionally strong.


        19. The father’s testimony was disjointed, self-serving and had no
        collaborative evidence to support it.


        20. The father used different addresses in the past, but not his
        mother’s, as shown by his infraction case and his own testimony
        during the CHINS case.


        21. The child was adopted on 8-31-17 and has been out of the
        care of both biological parents for over half of the child’s life.


        22. Even though the father loves his child the court, CASA and
        the DCS all believed that it was in the best interest of the child to
        have been adopted.


        23. The court continues to believe that it is in the best interest of
        the child to remain adopted.


        24. The court believes that the father’s probability of winning a
        termination case or contested adoption is extremely unlikely.


        25. The court does not find any valid legal or equitable reason for
        the termination case, and thus the adoption, to be reopened. This
        father was properly served and knew from day one what was at
        stake, but for whatever reason did not do what was necessary to
        keep his rights and the court and other parties informed of his
        whereabouts.


(Appellant’s App. Vol. II, pp. 91-92).



Court of Appeals of Indiana | Memorandum Decision 18A-JT-1629 | December 14, 2018   Page 5 of 8
[7]    Father now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
[8]    Father appeals from the trial court’s denial of his motion for relief from

       judgment pursuant to Indiana Trial Rule 60(B), a claim which we generally

       review for an abuse of the trial court’s discretion. Waterfield v. Waterfield, 61

       N.E.3d 314, 323 (Ind. Ct. App. 2016), trans. denied. A trial court ruling on such

       a motion must balance the need for an efficient judicial system with the judicial

       preference for deciding disputes on the merits. Id. We will not find an abuse of

       discretion unless the trial court’s decision is clearly against the logic and effect

       of the facts and circumstances before it or is contrary to law. Id.


[9]    We begin by noting that, in his notice of appeal and amended notice of appeal,

       Father did not request that the court reporter transcribe the May 17, 2018,

       hearing on the merits of his motion for relief from judgment. On appeal, Father

       claims, without citation to the record, that he was incarcerated in Kentucky at

       the time of the TPR hearing, the trial court was informed of his incarceration,

       and the trial court knew that service of notice of the date and time of the TPR

       hearing by publication would not be received by Father. Father also asserts that

       he proved at the evidentiary hearing that he had a meritorious defense to the

       TPR proceedings.


[10]   Resolution of Father’s claims requires consideration of factual matters such as

       the dates of his alleged incarceration, what, if anything, the trial court was

       informed regarding that incarceration, and the details of Father’s meritorious

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1629 | December 14, 2018   Page 6 of 8
       defense. “It is well settled that the duty of presenting a record adequate for

       intelligent appellate review on points assigned as error falls upon the appellant,

       as does the obligation to support the argument presented with authority and

       references to the record pursuant to [Indiana Appellate Rule] 46(A)(8).”

       AutoXchange.com, Inc. v. Dreyer & Reinbold, Inc., 816 N.E.2d 40, 44 (Ind. Ct.

       App. 2004). Although the failure to include the transcript in the record on

       appeal is not automatically fatal, failure to provide the transcript does result in

       the waiver of any specifications of error which depend on the evidence

       presented. In re Walker, 665 N.E.2d 586, 588 (Ind. 1996).


[11]   Father’s Statement of Facts as presented in his appellate brief consists almost

       entirely of a direct recitation of the trial court’s June 13, 2018, written order

       denying him relief, none of which supports the factual underpinnings of his

       arguments. Father also cites to letters he sent the trial court during the

       pendency of this matter, but without a transcript of the evidence, we cannot

       conclude that these were properly before the trial court through admission into

       the evidence or judicial notice. Because Father failed to provide us with a

       transcript of the May 17, 2018, hearing, our review of Father’s factual claims is

       effectively precluded, and those claims are, therefore, waived. Id.


[12]   Father also argues on appeal that the trial court failed to act on his pro se

       requests for information about his children, the status of his CHINS case, and

       his expressed desire to contest the TPR and adoption proceedings, which he

       claims constituted a due process violation. Father did not specifically raise this

       due process issue in his motion for relief from judgment, and, without a

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1629 | December 14, 2018   Page 7 of 8
       transcript of the evidence, we are unable to discern whether it was raised at the

       May 17, 2018, hearing. What is more, although this argument seems to present

       more of a legal issue than his other claims, Father utterly fails to support this

       argument with any citation to legal authority. “A party waives any issue for

       which it fails to develop a cogent argument or support with adequate citation to

       authority.” Zoller v. Zoller, 858 N.E.2d 124, 127 (Ind. Ct. App. 2006).

       Therefore, we find that Father has also waived this claim for our review. Id.


[13]   His waiver notwithstanding, we are unaware of any authority for Father’s

       apparent proposition that the trial court had a duty to respond to inquiries

       regarding children to whom Father no longer had any parental rights. We also

       note that the trial court did apparently respond to some of Father’s

       correspondence and ultimately appointed him legal counsel so that he could

       pursue his motion for relief from judgment. Finding that Father has waived his

       claims for our review, we affirm the trial court’s denial of Father’s motion for

       relief from judgment.


                                             CONCLUSION
[14]   Based on the foregoing, we conclude that Father has waived his claims for our

       review by failing to provide us with an adequate record and citation to legal

       authority.


[15]   Affirmed.


[16]   Kirsch, J. and Robb, J. concur


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1629 | December 14, 2018   Page 8 of 8